UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Amy J. Lee 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:August 31 Date of reporting period:September 1, 2012 - August 31, 2013 Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: GUGGENHEIMINVESTMENTS.COM YOUR ROAD TO THE LATEST, MOST UP-TO-DATE INFORMATION The shareholder report you are reading right now is just the beginning of the story. Online at guggenheiminvestments.com, you will find: · Daily and historical fund pricing, fund returns, portfolio holdings and characteristics, and distribution history. · Investor guides and fund fact sheets. · Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, LLC is constantly updating and expanding shareholder information services on each Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. Contents Dear Shareholder 3 Economic and Market Overview 4 Management Discussion of Fund Performance 6 Fund Summary & Performance 11 Overview of Fund Expenses 19 Portfolio of Investments 20 Statement of Assets and Liabilities 27 Statement of Operations 28 Statements of Changes in Net Assets 30 Financial Highlights 32 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 43 Supplemental Information 44 Considerations Regarding Annual Review of the Investment Advisory Agreements and Investment Subadvisory Agreement 46 Trust Information 51 About the Trust Adviser Back Cover August 31, 2013 DEAR SHAREHOLDER Guggenheim Funds Investment Advisors, LLC (the “Investment Adviser”) is pleased to present the annual shareholder report for four of our exchange-traded funds (“ETFs” or “Funds”). The Investment Adviser is part of Guggenheim Investments, which represents the investment management businesses of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm. This report covers performance of the following Funds for the annual fiscal period ended August 31, 2013, with the name of each Fund followed by its NYSE Arca ticker symbol: - Guggenheim China All-Cap ETF (YAO) - Guggenheim China Technology ETF (CQQQ) - Guggenheim Solar ETF (TAN) - Guggenheim S&P Global Water Index ETF (CGW) Guggenheim Funds Distributors, LLC, the distributor of the Funds, is committed to providing investors with innovative investment solutions; as of the date of this report we offer 39 ETFs with a wide range of domestic and global themes, as well as closed-end funds and unit investment trusts. We have built on the investment management strengths of Guggenheim Investments and worked with a diverse group of index providers to create some of the most distinctive ETFs available. To learn more about economic and market conditions over the last year and the objective and performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, which begins on page 6. Sincerely, Donald Cacciapaglia Trustee and Chief Executive Officer Claymore Exchange-Traded Fund Trust 2 September 30, 2013 CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 3 ECONOMIC AND MARKET OVERVIEW August 31, 2013 For most of the 12-month period ended August 31, 2013, the U.S. economy and investment markets benefited from continued monetary accommodation from the world’s central banks and an improving picture for housing and employment. However, speculation about the end of quantitative easing (QE) began rattling investors in May, which, along with growing fundamental risk in China and the other emerging markets, prompted a sell-off in fixed income and equity markets. Economic data continues to confirm that housing has been the key pillar supporting the ongoing U.S. expansion, generating 50% of growth in the first half of 2013. Concerns about the possibility of a reduction in the Fed’s asset purchases drove interest rates higher, with mortgage rates rising by over 100 basis points from May through August. This is having a severe impact on housing, even though it may not show up in the economic data until later in the year. Although the unemployment rate has fallen to a four and a half year low, its decline was more a function of a declining labor force participation rate than exuberant hiring. Additionally, solid job gains in the private sector over the period were overshadowed by sluggish growth in aggregate earnings, owing to a rising share of part-time employment which puts downward pressure on consumption growth. Internationally, tension in Syria and the Middle East kept investors edgy and energy prices high. Fears of a Chinese credit crunch also added to investor anxiety, and measures implemented to address structural problems in China’s economy appear to be temporary rather than long-term solutions. The devaluation of the Japanese yen is putting pressure on all the economies in the region, and making the global economy vulnerable to an unexpected economic shock. Europe, meanwhile, is bouncing along a bottom, and the growth outlook remains weak. Volatility continues to be driven not only by the potential for an economic soft patch, but by a number of short-term issues ranging from the appointment of the next Federal Reserve chairman to the continuing headwinds for housing, the full impact of the sequester, and looming budget and debt-ceiling debates. For the 12-month period ended August 31, 2013, the return of the Standard & Poor’s 500 Index (the “S&P 500”) was 18.70%. The Barclays U.S. Aggregate Bond Index returned -2.47% for the period, while the Barclays 1-3 Month U.S. Treasury Bill Index returned 0.07%. The MSCI EAFE Index returned 18.66%, while the MSCI Emerging Markets Index returned 0.54%. 4 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT August 31, 2013 Index Definitions All indices described below are unmanaged and reflect no expenses. It is not possible to invest directly in any index. The Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including U.S. Treasuries, government-related and corporate securities, mortgage-backed securities or “MBS” (agency fixed-rate and hybrid adjustable-rate mortgage, or “ARM”, pass-throughs), asset-backed securities (“ABS”), and commercial mortgage-backed securities (“CMBS”). The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and-credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The Dow Jones Global Utilities Index includes those companies in the Dow Jones Global Index associated with generating and distributing electricity through the burning of fossil fuels such as coal, petroleum and natural gas, and through nuclear energy; alternative electricity companies generating and distributing electricity from a renewable source; distributors of gas to end users; and multi-utility and water companies. The MSCI China Index is a capitalization weighted index that monitors the performance of stocks from the country of China. The MSCI EAFE Index is a capitalization weighted measure of stock markets in Europe, Australasia and the Far East. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The Standard & Poor’s (“S&P”) 500® Index is a capitalization-weighted index of 500 stocks designed to measure the performance of the broad economy, representing all major industries and is considered a representation of the U.S. stock market. Industry Sectors Comments about industry sectors in these fund commentaries are based on Bloomberg industry classifications. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 5 MANAGEMENT DISCUSSION OF FUND PERFORMANCE August 31, 2013 YAO Guggenheim China All-Cap ETF Fund Overview The Guggenheim China All-Cap ETF, NYSE Arca ticker: YAO (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China All Cap Index (the “Index”). The Index is designed to measure and monitor the performance of the investable universe of publicly-traded companies based in mainland China. The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by Standard & Poor’s. The Index includes equity securities of companies of all capitalizations, as defined by AlphaShares, subject to certain minimum capitalization requirements. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index and depositary receipts or shares representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs and IDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2013. On a market price basis, the Fund generated a total return of 15.02%, which included an increase in market price over the period to $24.49 as of August 31, 2013, from $21.76 on August 31, 2012. On an NAV basis, the Fund generated a total return of 16.25%, which included an increase in NAV over the period to $24.63 as of August 31, 2013, from $21.66 on August 31, 2012. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and Chinese market comparison purposes, the Index returned 17.14% and the MSCI China Index returned 14.07% for the same period. The Fund made an annual income distribution of $0.5610 per share on December 31, 2012, to shareholders of record on December 27, 2012. Performance Attribution For the 12-month period ended August 31, 2013, the financial sector made the strongest contribution to the Fund’s return. The diversified sector contributed least significantly to the Fund’s return. No sector detracted. Positions that contributed most significantly to the Fund’s return included Tencent Holdings Ltd., which provides internet, mobile and telecommunication value-added services in China; Industrial & Commercial Bank of China Ltd., a provider of personal and commercial banking services throughout China; and Baidu, Inc., ADR, a Chinese-language Internet search provider (6.6%, 4.7% and 5.0%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s return included Belle International Holdings Ltd., a manufacturer of women’s footwear; Tingyi Cayman Islands Holding Corp., which, through its subsidiaries, manufactures and sells instant noodles, baked goods and beverages in China; and Yanzhou Coal Mining Co. Ltd., which operates underground mining and coal preparation and operation businesses (0.8%, 0.7% and 0.2%, respectively, of the Fund’s long-term investments at period end). 6 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued August 31, 2013 CQQQ Guggenheim China Technology ETF Fund Overview The Guggenheim China Technology ETF, NYSE Arca ticker: CQQQ (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China Technology Index (the “Index”). The Index is designed to measure and monitor the performance of the universe of publicly-traded companies which are based in mainland China, Hong Kong or Macau, are in the Information Technology Sector, as defined by Standard & Poor’s Global Industry Classification Standard, and are open to foreign investment. The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by Standard & Poor’s. The Index includes equity securities of companies of all categories of market capitalizations, as defined by AlphaShares (subject to certain minimum capitalization requirements.) The Index may include Hong Kong-listed securities, including China H-shares and Red Chips. China H-shares are issued by companies incorporated in mainland China and listed on the Hong Kong Stock Exchange. Red Chip shares are issued by companies with controlling Chinese shareholders that are incorporated outside mainland China and listed on the Hong Kong Stock Exchange. The Index may also include N-shares, which are issued by companies based in mainland China and listed on the NYSE Arca, Inc. or NASDAQ Stock Market. The Index will not include China A-Shares (which are subject to substantial restrictions on foreign investment) or China B-Shares (which offer a generally smaller market and limited liquidity), each of which trade on the Shanghai Stock Exchange and the Shenzhen Stock Exchange. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index and depositary receipts or shares representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs and IDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2013. On a market price basis, the Fund generated a total return of 51.07%, which included an increase in market price over the period to $29.59 as of August 31, 2013, from $19.96 on August 31, 2012. On an NAV basis, the Fund generated a total return of 50.39%, which included an increase in NAV over the period to $29.55 as of August 31, 2013, from $20.03 on August 31, 2012. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and broad Chinese market comparison purposes, the Index returned 51.32% and the MSCI China Index returned 14.07% for the same period. The Fund made an annual income distribution of $0.4260 per share on December 31, 2012, to shareholders of record on December 27, 2012. Performance Attribution For the 12-month period ended August 31, 2013, the communications sector contributed most to the Fund’s return, followed by the technology sector. The two sectors account for about 80% of the portfolio. The consumer, cyclical sector was the only sector to detract from the Fund’s return. Positions that contributed most significantly to the Fund’s return included Tencent Holdings Ltd., which provides Internet, mobile and telecommunication value-added services in China; Kingsoft Corp. Ltd., a developer and marketer of computer software; and Semiconductor Manufacturing International Corp., which manufactures, trades, packages, tests and provides computer-aided design integrated circuits (10.8%, 3.8% and 3.2%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s return included Digital China Holdings Ltd., which, through its subsidiaries, distributes foreign brand information technology products and provides system integration service in China; DBA Telecommunication Asia Holdings Ltd., which owns and operates smart payment terminals across China; and Renren, Inc., ADR, operator of social networking Internet sites (2.0%, 0.3% and 1.0%, respectively, of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 7 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued August 31, 2013 TAN Guggenheim Solar ETF Fund Overview The Guggenheim Solar ETF, NYSE Arca ticker: TAN (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the MAC Global Solar Energy Index (the “Index”). The Index is comprised of approximately 25 securities selected based on the relative importance of solar power within the company’s business model, as determined by MAC Indexing LLC (the “Index Provider”). As of August 31, 2013, the median market capitalization of securities included in the Index was $400 million. The Index is designed to track companies within the following business segments of the solar energy industry: companies that produce solar power equipment and products for end-users; companies that produce fabrication products (such as the equipment used by solar cell and module producers to manufacture solar power equipment) or services (such as companies specializing in the solar cell manufacturing or the provision of consulting services to solar cell and module producers) for solar power equipment producers; companies that supply raw materials or components to solar power equipment producers or integrators; companies that derive a significant portion of their business (as defined in the Fund prospectus under “Index Methodology”) from solar power system sales, distribution, installation, integration or financing; and companies that specialize in selling electricity derived from solar power. The Index is generally comprised of equity securities, including American depositary receipts (“ADRs”) and global depositary receipts (“GDRs”), traded in developed markets, as defined by the Index Provider. While the equity securities comprising the Index are traded in developed markets, the issuers of such securities may be located in emerging markets. Emerging market countries are countries that major international financial institutions, such as the World Bank, generally consider to be less economically mature than developed nations. The Fund will invest at least 90% of its total assets in common stock, ADRs and GDRs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs and GDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2013. On a market price basis, the Fund generated a total return of 77.34%, which included an increase in market price over the period to $27.16 as of August 31, 2013, from $16.71 on August 31, 2012. On an NAV basis, the Fund generated a total return of 77.60%, which included an increase in NAV over the period to $27.23 as of August 31, 2013, from $16.74 on August 31, 2012. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and broad international market comparison purposes, the Index returned 74.25% and the MSCI World Index returned 17.63% for the same period. The Fund made an annual income distribution of $1.424 per share on December 31, 2012, to shareholders of record on December 27, 2012. Performance Attribution The Fund’s holdings are in the basic materials, energy, industrial and technology sectors. Technology contributed the most to the Fund’s return for the 12-month period ended August 31, 2013, while the basic materials sector was the only detractor from the Fund’s return. Positions that contributed to the Fund’s return included First Solar, Inc., a U.S.-based producer of solar modules and photovoltaic solar power systems; SunPower Corporation, an integrated solar products and services company; and SunEdison, Inc., which manufactures semiconductors and solar energy technology (7.4%, 4.8% and 4.8%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s return included Meyer Burger Technology AG, a Swiss company that provides systems and production lines for photovoltaics in the solar industry (6.1% of the Fund’s long-term investments at period end); Conergy AG, a German manufacturer of products for solar power generation (not held in the portfolio at period end); and SolarWorld AG, a German developer and producer of solar technologies (1.0% of the Fund’s long-term investments at period end). 8| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued August 31, 2013 CGW Guggenheim S&P Global Water Index ETF Fund Overview The Guggenheim S&P Global Water Index ETF, NYSE Arca ticker: CGW (the “Fund”), seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the S&P Global Water Index (the “Index”). The Index is comprised of approximately 50 equity securities selected, based on investment and other criteria, from a universe of companies listed on global developed market exchanges. Standard & Poor’s Financial Services LLC, a division of McGraw Hill Financial (“S&P”), generally defines “developed markets” as the capital markets of those countries with high levels of per capita income and strict market regulation resulting in greater transparency. The universe of companies includes all companies classified by Standard & Poor’s Global Industry Classifications as being associated (in a manner representing a major component of such companies’ business) with the global demand for water, including water utilities, infrastructure, equipment, instruments and materials. Total market capitalization and float-adjusted market capitalization of securities in the Index must be at least $250 million and $100 million, respectively, at the time of each reconstitution, which includes small-, mid-, and large-capitalization securities as defined by S&P. The companies in the universe are selected using criteria as identified by S&P. The Fund will invest at least 90% of its total assets in common stock and American depositary receipts (“ADRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended August 31, 2013. On a market price basis, the Fund generated a total return of 16.13%, which included an increase in market price over the period to $23.88 as of August 31, 2013, from $20.98 on August 31, 2012. On an NAV basis, the Fund generated a total return of 15.85%, which included an increase in NAV over the period to $23.90 as of August 31, 2013, from $21.05 on August 31, 2012. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index, broad global market and global utilities market comparison purposes, the S&P Global Water Index returned 16.28%, the MSCI World Index returned 17.63% and the Dow Jones Global Utilities Index returned 6.58% for the same period. The Fund made an annual income distribution of $0.4510 per share on December 31, 2012, to shareholders of record on December 27, 2012. Performance Attribution For the 12-month period ended August 31, 2013, the industrial sector contributed most significantly to the Fund’s return. More than 90% of the Fund’s holdings are in either the industrial or the utilities sectors. The basic materials sector was the only detractor from the Fund’s return. Positions that contributed most significantly to the Fund’s return included Pentair Ltd., which delivers services related to water and other fluids; Veolia Environnement SA, a French provider of environmental management services; and Geberit AG, a Swiss manufacturer and supplier of water supply pipes and fittings, installation systems, drainage and flushing systems for the commercial and residential construction markets (7.4%, 5.4% and 5.6%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s return included Cia de Saneamento Basico do Estado de Sao Paulo ADR, a Brazilian company that collects, treats and distributes water; Israel Chemicals Ltd., which develops, manufactures and markets chemical and fertilizer products in Israel; and Pennon Group PLC, which operates and invests primarily in the areas of water and sewerage services and waste management (2.3%, 1.8% and 3.2%, respectively, of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 9 August 31, 2013 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisors, LLC only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the Funds and it is not soliciting an offer to buy securities of the Funds. An investment in the various Guggenheim Funds ETFs is subject to certain risks and other considerations. Below are some general risks and considerations associated with investing in a Fund, which may cause you to lose money, including the entire principal that you invest. Please refer to the individual ETF prospectus for a more detailed discussion of Fund-specific risks and considerations. Investment Risk. An investment in a Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Equity Risk. The value of the securities held by each Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by each Fund participate, or factors relating to specific companies in which such Fund invests. Foreign Investment Risk. A Fund’s investments in non-U.S. issuers, may involve unique risks compared to investing in securities of U.S. issuers, including, among others, greater market volatility than U.S. securities and less complete financial information than for U.S. issuers. In addition, adverse political, economic or social developments could undermine the value of such Fund’s investments or prevent such Fund from realizing the full value of its investments. Financial reporting standards for companies based in foreign markets differ from those in the U.S. Finally, the value of the currency of the country in which a Fund has invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Emerging Markets Risk. Investment in securities of issuers based in developing or “emerging market” countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Micro-, Small and Medium-Sized Company Risk. Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Micro-cap companies may be newly formed, less developed and there may be less available information about the company. Replication Management Risk. The Funds are not “actively” managed. Therefore, it would not necessarily sell a security because the stock’s issuer was in financial trouble unless that stock is removed from such Fund’s Index. Non-Correlation Risk: A Fund’s return may not match the return of such Fund’s index for a number of reasons. For example, the Fund incurs a number of operating expenses not applicable to the Index, and incurs costs in buying and selling securities, especially when rebalancing the Fund’s securities holdings to reflect changes in the composition of the Index. A Fund may not be fully invested at times, either as a result of cash flows into such Fund or reserves of cash held by a Fund to meet redemptions and expenses. If a Fund utilizes a sampling approach or futures or other derivative positions, its return may not correlate as well with the return on the Index, as would be the case if it purchased all of the securities in the Index with the same weightings as the Index. Issuer-Specific Changes. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk: Certain Funds are considered non-diversified and can invest a greater portion of assets in securities of individual issuers than a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. Concentration Risk. If the Index concentrates in an industry or group of industries the Fund’s investments will be concentrated accordingly. In such event, the value of the Fund’s Shares may rise and fall more than the value of shares of a fund that invests in securities of companies in a broader range of industries. China Investment Risk (YAO and CQQQ). Investing in securities of Chinese companies involves additional risks, including, but not limited to: the economy of China differs, often unfavorably, from the U.S. economy in such respects as structure, general development, government involvement, wealth distribution, rate of inflation, growth rate, allocation of resources and capital reinvestment, among others; the central government has historically exercised substantial control over virtually every sector of the Chinese economy through administrative regulation and/or state ownership; and actions of the Chinese central and local government authorities continue to have a substantial effect on economic conditions in China. Recent Market Developments Risk. Global and domestic financial markets have experienced periods of unprecedented turmoil. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Continuing uncertainty as to the status of the euro and the European Monetary Union has created significant volatility in currency and financial markets generally. A return to unfavorable economic conditions or sustained economic slowdown could adversely impact the Funds’ portfolios. Financial market conditions, as well as various social and political tensions in the US and around the world, have contributed to increased market volatility and may have long-term effects on the US and worldwide financial markets and cause further economic uncertainties or deterioration in the US and worldwide. The Investment Adviser does not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. and global economies and securities markets. There is no assurance that the requirements of the NYSE Arca necessary to maintain the listing of the Funds will continue to be met or will remain unchanged. In addition to the risks described, there are certain other risks related to investing in the Funds. These risks are described further in the Prospectus and Statement of Additional Information and at guggenheiminvestments.com. 10| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) August 31, 2013 YAO Guggenheim China All-Cap ETF Fund Statistics Share Price Net Asset Value Premium/Discount to NAV -0.57% Net Assets ($000) Total Returns Three Since (Inception One Year Inception 10/19/09) Year (Annualized) (Annualized) Guggenheim China All-Cap ETF NAV 16.25% 2.08% 1.34% Market 15.02% 1.90% 1.18% AlphaShares China All Cap Index 17.14% 2.84% 2.11% MSCI China Index 14.07% 1.42% 0.48% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.82 per share for share price returns or initial net asset value (NAV) of $24.82 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI China Index, a representative sample for the entire Chinese investment universe, combining A, B, H, Red Chip and P Chip share classes as well as US and Singapore-listed Chinese securities. The referenced index is unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund’s total annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Financial 33.2% Communications 24.3% Energy 14.4% Consumer, Non-cyclical 7.8% Consumer, Cyclical 7.7% Industrial 5.8% Basic Materials 2.6% Utilities 2.4% Technology 1.1% Diversified 0.5% Total Common Stocks 99.8% Exchange Traded Fund 0.2% Right 0.0%* Investments of Collateral for Securities Loaned 6.1% Total Investments 106.1% Liabilities in excess of Other Assets -6.1% Net Assets 100.0% *Less than 0.1% % of Long-Term Top Ten Holdings Investments Tencent Holdings Ltd. 6.6% China Mobile Ltd. 5.2% Baidu, Inc. 5.0% Industrial & Commercial Bank of China Ltd. 4.7% China Construction Bank Corp. 4.6% CNOOC Ltd. 4.3% Bank of China Ltd. 4.2% PetroChina Co. Ltd. 3.1% China Life Insurance Co. Ltd. 2.6% China Petroleum & Chemical Corp. 2.5% Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 11 FUND SUMMARY & PERFORMANCE (Unaudited) continued August 31, 2013 YAO Guggenheim China All-Cap ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI China Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI China Index, a representative sample for the entire Chinese investment universe, combining A, B, H, Red Chip and P Chip share classes as well as US and Singapore-listed Chinese securities. The referenced index is unmanaged. It is not possible to invest directly in the MSCI China Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 12| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued August 31, 2013 CQQQ Guggenheim China Technology ETF Fund Summary Share Price Net Asset Value Premium/Discount to NAV 0.14% Net Assets ($000) Total Returns Three Since (Inception One Year Inception 12/8/09) Year (Annualized) (Annualized) Guggenheim China Technology ETF NAV 50.39% 8.48% 5.96% Market 51.07% 8.47% 6.00% AlphaShares China Technology Index 51.32% 8.84% 6.33% MSCI China Index 14.07% 1.42% -0.86% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.06 per share for share price returns or initial net asset value (NAV) of $25.06 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI China Index, a representative sample for the entire Chinese investment universe, combining A, B, H, Red Chip and P Chip share classes as well as US and Singapore-listed Chinese securities. The referenced index is unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund’s total annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Communications 54.3% Technology 24.4% Industrial 9.2% Energy 4.0% Basic Materials 3.6% Consumer, Non-cyclical 2.1% Consumer, Cyclical 2.0% Total Common Stocks 99.6% Investments of Collateral for Securities Loaned 6.7% Total Investments 106.3% Liabilities in excess of Other Assets -6.3% Net Assets 100.0% % of Long-Term Top Ten Holdings Investments Baidu, Inc., ADR 11.3% Tencent Holdings Ltd. 10.8% Lenovo Group Ltd. 7.3% NetEase, Inc., ADR 7.1% SINA Corp. 7.1% Youku Tudou, Inc., ADR 4.0% GCL-Poly Energy Holdings Ltd. 4.0% Kingsoft Corp. Ltd. 3.8% Kingboard Chemical Holdings Ltd. 3.7% Sohu.com, Inc. 3.4% Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 13 FUND SUMMARY & PERFORMANCE (Unaudited) continued August 31, 2013 CQQQ Guggenheim China Technology ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI China Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI China Index, a representative sample for the entire Chinese investment universe, combining A, B, H, Red Chip and P Chip share classes as well as US and Singapore-listed Chinese securities. The referenced index is unmanaged. It is not possible to invest directly in the MSCI China Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 14 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued August 31, 2013 TAN Guggenheim Solar ETF Fund Statistics Share Price Net Asset Value Premium/Discount to NAV -0.26% Net Assets ($000) Total Returns Three Five Since (Inception One Year Year Inception 4/15/08) Year (Annualized) (Annualized) (Annualized) Guggenheim Solar ETF NAV 77.60% -23.84% -34.16% -31.67% Market 77.34% -23.77% -34.23% -31.70% MAC Global Solar Energy Index 74.25% -26.48% -34.95% -32.46% MSCI World Index 17.63% 13.33% 4.12% 2.56% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $251.30* per share for share price returns or initial net asset value (NAV) of $251.30* per share for NAV returns. Returns for periods of less than one year are not annualized. The Morgan Stanley Capital International (MSCI) World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The referenced index is unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.01%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.86%. There is a contractual fee waiver currently in place for this Fund through December 31, 2015 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Technology 37.7% Industrial 31.0% Energy 29.7% Basic Materials 1.4% Total Common Stocks 99.8% Investments of Collateral for Securities Loaned 39.9% Total Investments 139.7% Liabilities in excess of Other Assets -39.7% Net Assets 100.0% % of Long-Term Top Ten Holdings Investments GCL-Poly Energy Holdings Ltd. 7.7% First Solar, Inc. 7.4% Hanergy Solar Group Ltd. 6.5% GT Advanced Technologies, Inc. 6.3% Trina Solar Ltd., ADR 6.1% Meyer Burger Technology, AG 6.1% Renewable Energy Corp. ASA 5.1% ReneSola Ltd., ADR 4.9% SunPower Corp. 4.8% SunEdison, Inc. 4.8% Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. * Reflects 1 for 10 reverse stock split that occurred on February 15, 2012. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 15 FUND SUMMARY & PERFORMANCE (Unaudited) continued August 31, 2013 TAN Guggenheim Solar ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI World Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The referenced index is unmanaged. It is not possible to invest directly in the MSCI World Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 16| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued August 31, 2013 CGW Guggenheim S&P Global Water Index ETF Fund Statistics Share Price Net Asset Value Premium/Discount to NAV -0.08% Net Assets ($000) Total Returns Three Five Since (Inception One Year Year Inception 5/14/07) Year (Annualized) (Annualized) (Annualized) Guggenheim S&P Global Water Index ETF NAV 15.85% 14.11% 3.78% 2.00% Market 16.13% 14.34% 3.57% 1.98% S&P Global Water Index 16.28% 14.53% 4.32% 2.58% MSCI World Index 17.63% 13.33% 4.12% 0.93% Dow Jones Global Utilities Index 6.58% 0.80% -4.67% -4.65% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.78 per share for share price returns or initial net asset value (NAV) of $24.78 per share for NAV returns. Returns for periods of less than one year are not annualized. The Morgan Stanley Capital International (MSCI) World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The Dow Jones Global Utilities Index consists of companies that provide electrical, water, natural gas, and telephone utilities. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.76%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.71%. There is a contractual fee waiver currently in place for this Fund through December 31, 2015 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Industrial 55.5% Utilities 39.8% Basic Materials 4.4% Total Common Stocks 99.7% Exchange Traded Fund 0.1% Total Long-Term Investments 99.8% Investments of Collateral for Securities Loaned 1.2% Total Investments 101.0% Liabilities in excess of Other Assets -1.0% Net Assets 100.0% % of Long-Term Top Ten Holdings Investments Pentair Ltd. 7.4% American Water Works Co., Inc. 5.8% United Utilities Group PLC 5.7% Geberit AG 5.6% Danaher Corp. 5.4% Veolia Environnement SA 5.4% Severn Trent PLC 5.0% ALFA Laval AB 4.0% Suez Environnement Co. 3.4% Aqua America, Inc. 3.4% Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 17 FUND SUMMARY & PERFORMANCE (Unaudited) continued August 31, 2013 CGW Guggenheim S&P Global Water Index ETF continued This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI World Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The MSCI World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The referenced index is unmanaged. It is not possible to invest directly in the MSCI World Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 18| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT OVERVIEW OF FUND EXPENSES (Unaudited) August 31, 2013 As a shareholder of Guggenheim China All-Cap ETF; Guggenheim China Technology ETF; Guggenheim Solar ETF; and Guggenheim S&P Global Water Index ETF, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period ended August 31, 2013. Actual Expense The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expenses Beginning Ending Expense Paid Account Account Ratio for the During Value Value Period Ended Period1 3/1/13 8/31/13 8/31/13 3/1/13 - 8/31/13 Guggenheim China All-Cap ETF Actual $ 1,000.00 $ 980.89 0.70% $ 3.50 Hypothetical 0.70% (5% annual return before expenses) Guggenheim China Technology ETF Actual 0.70% Hypothetical 0.70% (5% annual return before expenses) Guggenheim Solar ETF 2 Actual 0.70% Hypothetical 0.70% (5% annual return before expenses) Guggenheim S&P Global Water Index ETF 2 Actual 0.69% Hypothetical 0.69% (5% annual return before expenses) 1 Actual and hypothetical expenses are calculated using the annualized expense ratio. This represents the ongoing expenses of the Fund as a percentage of average net assets for the six months ended August 31, 2013. Expenses are calculated by multiplying the Fund’s annualized expense ratio by the average account value over the period; then multiplying that result by 184/365. 2 The expense ratios reflect an expense waiver. Please see the Notes to Financial Statements for more information. Assumes all dividends and distributions were reinvested. Premium/Discount Information Information about the differences between the daily market price on secondary markets for Shares and the NAV of each Fund can be found at gugggenheiminvestments.com. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 19 PORTFOLIO OF INVESTMENTS August 31, 2013 YAO Guggenheim China All-Cap ETF Number of Shares Description Value Long-Term Investments - 100.0% Common Stocks - 99.8% Basic Materials - 2.6% Aluminum Corp. of China Ltd.(a) $ Angang Steel Co. Ltd.(a) (b) China BlueChemical Ltd. China Forestry Holdings Co. Ltd.(a) (c) (d) – China Lumena New Materials Corp. China Molybdenum Co. Ltd. China Precious Metal Resources Holdings Co. Ltd.(a) (b) Citic Pacific Ltd.(b) Dongyue Group Huabao International Holdings Ltd. Hunan Nonferrous Metal Corp. Ltd.(a) (b) Jiangxi Copper Co. Ltd. Kingboard Chemical Holdings Ltd. Lee & Man Paper Manufacturing Ltd. Maanshan Iron & Steel(a) (b) MMG Ltd. (Australia)(a) Nine Dragons Paper Holdings Ltd. Sinopec Shanghai Petrochemical Co. Ltd.(a) Yingde Gases Group Co. Ltd. Zhaojin Mining Industry Co. Ltd. Zijin Mining Group Co. Ltd. Communications - 24.3% AsiaInfo-Linkage, Inc.(a) Baidu, Inc., ADR(a) China Communications Services Corp. Ltd. China Mobile Ltd. China Telecom Corp. Ltd. China Unicom Hong Kong Ltd. Ctrip.com International Ltd., ADR(a) Giant Interactive Group, Inc., ADR(b) NetEase, Inc., ADR Sina Corp.(a) Sohu.com, Inc.(a) Tencent Holdings Ltd. Youku Tudou, Inc., ADR(a) (b) ZTE Corp.(a) Consumer, Cyclical - 7.7% Air China Ltd. Ajisen China Holdings Ltd. Anta Sports Products Ltd. Belle International Holdings Ltd. Bosideng International Holdings Ltd. Brilliance China Automotive Holdings Ltd.(a) Byd Co. Ltd.(a) (b) China Eastern Airlines Corp. Ltd.(a) China Resources Enterprise Ltd. China Southern Airlines Co. Ltd. China Travel International Investments China ZhengTong Auto Services Holdings Ltd.(a) Dah Chong Hong Holdings Ltd. Digital China Holdings Ltd. Dongfeng Motor Group Co. Ltd. Geely Automobile Holdings Ltd. Golden Eagle Retail Group Ltd. GOME Electrical Appliances Holding Ltd.(a) (b) Great Wall Motor Co. Ltd. Guangzhou Automobile Group Co. Ltd. Haier Electronics Group Co. Ltd. Hengdeli Holdings Ltd. Intime Retail Group Co. Ltd. Minth Group Ltd. Parkson Retail Group Ltd. REXLot Holdings Ltd. Shanghai Pharmaceuticals Holding Co. Ltd. Shenzhou International Group Holdings Ltd. Skyworth Digital Holdings Ltd. Springland International Holdings Ltd. Sun Art Retail Group Ltd. Weichai Power Co. Ltd. Wumart Stores, Inc. Xinyi Glass Holdings Ltd. Zhongsheng Group Holdings Ltd.(b) Consumer, Non-cyclical - 7.8% China Agri-Industries Holdings Ltd. China Foods Ltd. China Medical System Holdings Ltd. China Mengniu Dairy Co. Ltd. China Modern Dairy Holdings Ltd.(a) (b) China Shineway Pharmaceutical Group Ltd. China Yurun Food Group Ltd.(a) (b) CP Pokphand Co. Ltd. Hengan International Group Co. Ltd. Jiangsu Expressway Co. Ltd. Mindray Medical International Ltd., ADR(b) New Oriental Education & Technology Group, ADR People’s Food Holdings Ltd. Shandong Weigao Group Medical Polymer Co. Ltd. See notes to financial statements. 20| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued August 31, 2013 YAO Guggenheim China All-Cap ETF continued Number of Shares Description Value Consumer, Non-cyclical continued Shenguan Holdings Group Ltd.(b) $ Shenzhen International Holdings Ltd. Sihuan Pharmaceutical Holdings Group Ltd. Sino Biopharmaceutical Sinopharm Group Co. Ltd. Tingyi Cayman Islands Holding Corp. Tsingtao Brewery Co. Ltd. Uni-President China Holdings Ltd.(b) Vinda International Holdings Ltd. Want Want China Holdings Ltd. WuXi PharmaTech Cayman, Inc., ADR(a) Zhejiang Expressway Co. Ltd. Diversified - 0.5% China Merchants Holdings International Co. Ltd. Energy - 14.4% China Coal Energy Co. Ltd. China Gas Holdings Ltd. China Longyuan Power Group Corp. China Oil & Gas Group Ltd. China Oilfield Services Ltd. China Petroleum & Chemical Corp. China Shenhua Energy Co. Ltd. CNOOC Ltd. GCL-Poly Energy Holdings Ltd.(a) (b) Kunlun Energy Co. Ltd. PetroChina Co. Ltd. Shougang Fushan Resources Group Ltd.(b) United Energy Group Ltd.(a) Yanzhou Coal Mining Co. Ltd.(b) Financial - 33.2% Agile Property Holdings Ltd. Agricultural Bank of China Ltd. Bank of China Ltd. Bank of Communications Co. Ltd. China Citic Bank Corp. Ltd. China Construction Bank Corp. China Everbright Ltd. China Life Insurance Co. Ltd. China Merchants Bank Co. Ltd. China Minsheng Banking Corp. Ltd.(b) China Overseas Grand Oceans Group Ltd. China Overseas Land & Investment Ltd. China Pacific Insurance Group Co. Ltd. China Resources Land Ltd. China Taiping Insurance Holdings Co. Ltd.(a) Chongqing Rural Commercial Bank CITIC Securities Co. Ltd. COSCO Pacific Ltd. Country Garden Holdings Co. Ltd. Evergrande Real Estate Group Ltd.(a) Far East Horizon Ltd. Franshion Properties China Ltd. Glorious Property Holdings Ltd.(a) Greentown China Holdings Ltd. Guangzhou R&F Properties Co. Ltd. Haitong Securities Co. Ltd. Hopson Development Holdings Ltd.(a) Industrial & Commercial Bank of China Ltd. Kaisa Group Holdings Ltd.(a) (b) KWG Property Holding Ltd. Longfor Properties Co. Ltd. New China Life Insurance Co. Ltd.(a) PICC Property & Casualty Co. Ltd. Ping An Insurance Group Co. of China Ltd.(b) Poly Property Group Co. Ltd. Renhe Commercial Holdings Co. Ltd.(a) Shanghai Industrial Holdings Ltd. Shenzhen Investment Ltd. Shimao Property Holdings Ltd. Shui On Land Ltd. Sino-Ocean Land Holdings Ltd. SOHO China Ltd. Sunac China Holdings Ltd. Yanlord Land Group Ltd. (Singapore) Yuexiu Property Co. Ltd. Industrial - 5.8% AAC Technologies Holdings, Inc. Anhui Conch Cement Co. Ltd. AviChina Industry & Technology Co. Ltd. BBMG Corp.(c) (d) Beijing Capital International Airport Co. Ltd. Beijing Enterprises Water Group Ltd. China Communications Construction Co. Ltd. China COSCO Holdings Co. Ltd.(a) China Everbright International Ltd. China Lesso Group Holdings Ltd. China Metal Recycling Holdings Ltd.(a) (b) (c) (d) – China National Building Material Co. Ltd. China Railway Construction Corp. Ltd. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 21 PORTFOLIO OF INVESTMENTS continued August 31, 2013 YAO Guggenheim China All-Cap ETF continued Number of Shares Description Value Industrial continued China Railway Group Ltd. $ China Resources Cement Holdings Ltd. China Rongsheng Heavy Industries Group Holdings Ltd.(a) (b) China Shanshui Cement Group Ltd. China Shipping Container Lines Co. Ltd.(a) (b) China Shipping Development Co. Ltd.(a) (b) China State Construction International Holdings Ltd. China Zhongwang Holdings Ltd.(a) CSR Corp. Ltd. Dongfang Electric Corp. Ltd.(b) Guangshen Railway Co. Ltd. Haitian International Holdings Ltd. Harbin Electric Co. Ltd. Kingboard Laminates Holdings Ltd. Lonking Holdings Ltd.(a) Metallurgical Corp. of China Ltd.(a) NVC Lighting Holdings Ltd. Sany Heavy Equipment International Holdings Co. Ltd. Shanghai Electric Group Co. Ltd. Yangzijiang Shipbuilding Holdings Ltd.(b) Zhuzhou CSR Times Electric Co. Ltd. Zoomlion Heavy Industry Science and Technology Co. Ltd.(b) Technology - 1.1% Lenovo Group Ltd. Semiconductor Manufacturing International Corp.(a) Travelsky Technology Ltd. Utilities - 2.4% Beijing Enterprises Holdings Ltd. China Power International Development Ltd. China Resources Gas Group Ltd. China Resources Power Holdings Co. Ltd. Datang International Power Generation Co. Ltd. Guangdong Investment Ltd. Huaneng Power International, Inc. Huaneng Renewables Corp. Ltd. Total Common Stocks - 99.8% (Cost $50,466,304) Exchange Traded Fund - 0.2% iShares FTSE China 25 Index Fund (United States)(b) (Cost $84,192) Right - 0.0%* Financial - 0.0% China Merchants Bank Co., Ltd., 10/19/2013(a) (c) (Cost $0) Total Long-Term Investments - 100.0% (Cost $50,550,496) Investments of Collateral for Securities Loaned - 6.1% BNY Mellon Securities Lending Overnight Fund, 0.0813%(e) (f) (Cost $2,848,122) Total Investments - 106.1% (Cost $53,398,618) Liabilities in excess of Other Assets - (6.1%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt * Less than 0.1% (a) Non-income producing security. (b) Security, or portion thereof, was on loan at August 31, 2013. (c) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $61,079 which represents 0.1% of net assets. (d) Illiquid security. (e) At August 31, 2013, the total market value of the Fund’s securities on loan was $2,496,892 and the total market value of the collateral held by the Fund was $2,848,122. (f) Interest rate shown reflects yield as of August 31, 2013. Securities are classified by sectors that represent broad groupings of related industries. % of Long-Term Country Breakdown Investments China 99.6% United States 0.2% Singapore 0.1% Australia 0.1% % of Long-Term Currency Denomination Investments Hong Kong Dollar 90.4% United States Dollar 9.3% Singapore Dollar 0.3% Subject to change daily. See notes to financial statements. 22| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued August 31, 2013 CQQQ Guggenheim China Technology ETF Number of Shares Description Value Common Stocks - 99.6% Basic Materials - 3.6% Kingboard Chemical Holdings Ltd. $ Communications - 54.3% AsiaInfo-Linkage, Inc.(a) Baidu, Inc., ADR(a) China All Access Holdings Ltd. China Wireless Technologies Ltd. Comba Telecom Systems Holdings Ltd.(a) (b) DBA Telecommunication Asia Holdings Ltd.(a) (c) (d) Giant Interactive Group, Inc., ADR NetEase, Inc., ADR Renren, Inc., ADR(a) (b) SINA Corp.(a) Sohu.com, Inc.(a) TCL Communication Technology Holdings Ltd. Tencent Holdings Ltd. Youku Tudou, Inc., ADR(a) ZTE Corp. Consumer, Cyclical - 2.0% Digital China Holdings Ltd. Consumer, Non-cyclical - 2.1% Anxin-China Holdings Ltd. Energy - 4.0% GCL-Poly Energy Holdings Ltd.(a) (b) Industrial - 9.2% AAC Technologies Holdings, Inc. China Aerospace International Holdings Ltd. China High Precision Automation Group Ltd.(c) (d) Hi Sun Technology China Ltd.(a) Kingboard Laminates Holdings Ltd. Tech Pro Technology Development Ltd.(a) Truly International Holdings Wasion Group Holdings Ltd. Technology - 24.4% AutoNavi Holdings Ltd., ADR(a) Chinasoft International Ltd.(a) Hanergy Solar Group Ltd.(a) (b) Ju Teng International Holdings Ltd. Kingdee International Software Group Co. Ltd. Kingsoft Corp. Ltd. Lenovo Group Ltd. NetDragon Websoft, Inc. Semiconductor Manufacturing International Corp.(a) TPV Technology Ltd. Travelsky Technology Ltd. Total Common Stocks - 99.6% (Cost $18,660,822) Investments of Collateral for Securities Loaned - 6.7% BNY Mellon Securities Lending Overnight Fund, 0.0813%(e) (f) (Cost $1,478,358) Total Investments - 106.3% (Cost $20,139,180) Liabilities in excess of Other Assets - (6.3%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt (a) Non-income producing security. (b) Security, or portion thereof, was on loan at August 31, 2013. (c) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $112,186 which represents 0.5% of net assets. (d) Illiquid security. (e) At August 31, 2013, the total market value of the Fund’s securities on loan was $1,138,624 and the total market value of the collateral held by the Fund was $1,478,358. (f) Interest rate shown reflects yield as of August 31, 2013. Securities are classified by sectors that represent broad groupings of related industries. % of Long-Term Country Breakdown Investments China 100.0% % of Long-Term Currency Denomination Investments Hong Kong Dollar 62.2% United States Dollar 37.8% Subject to change daily. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 23 PORTFOLIO OF INVESTMENTS continued August 31, 2013 TAN Guggenheim Solar ETF Number of Shares Description Value Common Stocks - 99.8% Bermuda - 9.3% China Singyes Solar Technologies Holdings Ltd.(a) $ Hanergy Solar Group Ltd.(a) (b) British Virgin Islands - 4.8% ReneSola Ltd., ADR(a) (b) Canada - 5.5% 5n Plus, Inc.(b) Canadian Solar, Inc.(a) (b) Cayman Islands - 29.7% Comtec Solar Systems Group Ltd.(a) (b) GCL-Poly Energy Holdings Ltd.(a) (b) Hanwha SolarOne Co. Ltd., ADR(a) (b) JA Solar Holdings Co. Ltd., ADR(a) (b) JinkoSolar Holding Co. Ltd., ADR(a) (b) Trina Solar Ltd., ADR(a) (b) Trony Solar Holdings Co. Ltd.(a) (b) (c) (d) Yingli Green Energy Holding Co. Ltd., ADR(a) (b) Germany - 7.0% Manz AG(a) (b) SMA Solar Technology AG Solarworld AG(a) (b) Norway - 5.1% Renewable Energy Corp. ASA(b) Switzerland - 6.0% Meyer Burger Technology AG(a) (b) United States - 32.4% Advanced Energy Industries, Inc.(b) Enphase Energy, Inc.(a) (b) First Solar, Inc.(b) GT Advanced Technologies, Inc.(a) (b) SolarCity Corp.(a) (b) STR Holdings, Inc.(b) SunEdison, Inc.(b) SunPower Corp.(a) (b) Total Common Stocks - 99.8% (Cost $143,415,900) Investments of Collateral for Securities Loaned - 39.9% BNY Mellon Securities Lending Overnight Fund, 0.0813%(e) (f) (Cost $67,867,319) Description Value Total Investments - 139.7% (Cost $211,283,219) Liabilities in excess of Other Assets - (39.7%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt AG - Stock Corporation ASA - Stock Company (a) Security, or portion thereof, was on loan at August 31, 2013. (b) Non-income producing security. (c) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $401,563 which represents 0.2% of net assets. (d) Illiquid security. (e) At August 31, 2013, the total market value of the Fund’s securities on loan was $65,914,567 and the total market value of the collateral held by the Fund was $69,702,276, consisting of cash collateral of $67,867,319 and U.S. Government and Agency securities valued at $1,834,957. (f) Interest rate shown reflects yield as of August 31, 2013. % of Long-Term Country Breakdown Investments United States 32.5% Cayman Islands 29.7% Bermuda 9.3% Germany 7.0% Switzerland 6.1% Canada 5.5% Norway 5.1% British Virgin Islands 4.8% % of Long-Term Currency Denomination Investments United States Dollar 60.9% Hong Kong Dollar 19.5% Euro 7.0% Swiss Franc 6.1% Norwegian Krone 5.1% Canadian Dollar 1.4% Subject to change daily. See notes to financial statements. 24 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued August 31, 2013 CGW Guggenheim S&P Global Water Index ETF Number of Shares Description Value Long-Term Investments - 99.8% Common Stocks - 99.7% Austria - 2.4% Andritz AG(a) $ Bermuda - 1.3% Beijing Enterprises Water Group Ltd. Brazil - 2.3% Cia de Saneamento Basico do Estado de Sao Paulo, ADR(a) China - 3.6% China Everbright International Ltd. Guangdong Investment Ltd. Interchina Holdings Co.(b) Finland - 1.0% Kemira OYJ France - 8.8% Suez Environnement Co. Veolia Environnement SA Israel - 1.8% Israel Chemicals Ltd. Italy - 1.3% Hera SpA Interpump Group SpA Japan - 3.3% Ebara Corp. Kurita Water Industries Ltd. Netherlands - 2.6% Aalberts Industries NV Arcadis NV Singapore - 0.6% Hyflux Ltd. United Envirotech Ltd. South Korea - 2.3% Coway Co. Ltd. Sweden - 4.0% ALFA Laval AB Switzerland - 15.1% Geberit AG Pentair Ltd. Sulzer AG United Kingdom - 18.0% Halma PLC Pennon Group PLC Rotork PLC Severn Trent PLC United Utilities Group PLC United States - 31.3% Aegion Corp.(b) American States Water Co. American Water Works Co., Inc. Aqua America, Inc. Badger Meter, Inc. Calgon Carbon Corp.(b) California Water Service Group Compass Minerals International, Inc. Connecticut Water Service, Inc. Danaher Corp. Franklin Electric Co., Inc.(a) Gorman-Rupp Co. Hawkins, Inc. IDEX Corp. Itron, Inc.(b) Layne Christensen Co.(b) Lindsay Corp. Mueller Water Products, Inc., Class A Nuverra Environmental Solutions, Inc.(a) (b) Tetra Tech, Inc.(b) Watts Water Technologies, Inc., Class A Xylem, Inc. Total Common Stocks - 99.7% (Cost $220,270,961) Exchange Traded Fund - 0.1% PowerShares Water Resources Portfolio (Cost $323,781) Total Long-Term Investments - 99.8% (Cost $220,594,742) Investments of Collateral for Securities Loaned - 1.2% BNY Mellon Securities Lending Overnight Fund, 0.0813%(c) (d) (Cost $3,001,614) Total Investments - 101.0% (Cost $223,596,356) Liabilities in excess of Other Assets - (1.0%) ) Net Assets - 100.0% $ See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT | 25 PORTFOLIO OF INVESTMENTS continued August 31, 2013 CGW Guggenheim S&P Global Water Index ETF continued AB - Stock Company ADR - American Depositary Receipt AG - Stock Corporation NV - Publicly Traded Company OYJ - Public Traded Company PLC - Public Limited Company SA - Corporation SpA - Limited Share Company (a) Security, or portion thereof, was on loan at August 31, 2013. (b) Non-income producing security. (c) At August 31, 2013, the total market value of the Fund’s securities on loan was $5,368,145 and the total market value of the collateral held by the Fund was $5,580,751, consisting of cash collateral of $3,001,614 and U.S. Government and Agency securities valued at $2,579,137. (d) Interest rate shown reflects yield as of August 31, 2013. % of Long-Term Country Breakdown Investments United States 31.5% United Kingdom 18.0% Switzerland 15.1% France 8.8% Sweden 4.0% China 3.6% Japan 3.3% Netherlands 2.6% Austria 2.5% Brazil 2.3% South Korea 2.3% Israel 1.8% Bermuda 1.3% Italy 1.3% Finland 1.0% Singapore 0.6% % of Long-Term Currency Denomination Investments United States Dollar 41.3% Pound Sterling 18.0% Euro 16.1% Swiss Franc 7.7% Hong Kong Dollar 4.9% All other currencies 12.0% Subject to change daily. See notes to financial statements. 26| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 ANNUAL REPORT STATEMENT OF ASSETS AND LIABILITIES August 31, 2013 Guggenheim Guggenheim Guggenheim China China S&P Global All-Cap Technology Guggenheim Water ETF ETF Solar ETF Index ETF (YAO) (CQQQ) (TAN) (CGW) Assets Investments in securities, at value (including securities on loan) $ Foreign currency, at value – – Cash Receivables: Dividends – Investments sold – – Securities lending income Tax reclaims – – Due from Adviser – – – Other assets – – Total assets Liabilities Payables: Administration fee payable – – – Collateral for securities on loan Investments purchased – Accrued advisory fees – Accrued expenses – – Total liabilities Net Assets $ Composition of Net Assets Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized (loss) on investments and currency transactions ) Net unrealized appreciation (depreciation) on investments and currency translation ) Net Assets $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net Asset Value Per Share $ Investments in securities, at cost $ Foreign currency, at cost $ $ $
